*785Opinión disidente emitida por el
Juez Asociado Señor Co-lón Pérez.
La toga nos recuerda la carrera estu-diada, lo elevado de nuestro ministe-rio en la sociedad, la confianza que en nosotros se ha puesto, la índole científica y artística del torneo en que vamos a entrar, la curiosidad, más o menos admirativa, que el pú-blico nos rinde [.] [L]a toga es un lla-mamiento al deber, a la verdad y a la belleza. Con la toga puesta [...] apa-rece la necesidad de ser más justo, más sabio y más elocuente que los que nos rodean; el temor a errar o desmerecer; el respeto a los intereses que llevamos entre manos [.] [E]l cla-rividente sentido popular, al contem-plar a un hombre [o una mujer] ves-tido de un modo tan severo, con un traje que consagraron los siglos, y que sólo aparecer para menesteres trascendentales de la vida, discurre con acertado simplismo: “Ese hombre [o mujer] debe ser bueno [a] y sabiofa]”. Y sin duda tenemos la obli-gación de serlo y de justificar la in-tuición de los humildes. ¡Pobres de nosotros si no lo entendemos así y no acertamos a comprender toda la aus-teridad moral, todo el elevado li-rismo que la toga significa impo-nerl(1)
En el presente caso tenemos la delicada tarea de juzgar la conducta de un compañero juez del Tribunal de Primera Instancia. Al descargar esa responsabilidad, la cual incide sobre la confianza de la ciudadanía en la Rama Judicial, lo *786hacemos con el rigor que el País espera y merece, pues es por él, en última instancia, que estamos llamados a regular la conducta de los jueces y las juezas que componen el Poder Judicial en Puerto Rico. Lo hacemos, también, te-niendo presente que quien falla a la confianza de un Pueblo —y en su día queda demostrado — , no debe tener el privilegio de vestir una toga.
Establecido lo anterior, procedemos a exponer los funda-mentos que nos mueven a disentir del lamentable proceder de una mayoría de este Tribunal en el día de hoy.

Ello no sin antes reiterar la enorme preocupación, mani-festada desde el día que asumí el cargo como Juez Asociado de este Tribunal, con la falta de uniformidad y proporciona-lidad que, lamentablemente, ha perneado por años en este Alto Foro al momento de imponer sanciones disciplinarias a jueces y juezas, así como a abogadas y abogados. Para una muestra de ello no hay que ir muy lejos', basta con analizar y comparar las últimas tres decisiones de este Tribunal en pro-cedimientos disciplinarios contra jueces o juezas, a saber, In re Vissepó Vázquez, 196 DPR 560 (2016), In re Candelaria Rosa, 197 DPR 445 (2017), y el caso que nos ocupa. Insisti-mos en que es momento de estudiar y repensar este asunto, en aras de cumplir con la facultad constitucional e inherente que tiene este Tribunal de reglamentar la profesión. Estoy seguro que los jueces y las juezas que componen la Rama Judicial en Puerto Rico, nuestros abogados y abogadas, así como la comunidad en general, lo agradecerán. Veamos.

i — \
Del cuadro láctico que expondremos a continuación cabe cuestionarnos si el Juez Municipal del Tribunal de Primera Instancia, Sala Municipal de Coamo, Eric Colón Colón (Co-lón Colón) contravino los Cánones 2, 8, 19 y 23 de Etica *787Judicial, 4 LPRAAp. IV-B. De responder en la afirmativa, entonces resta determinar el tipo de sanción a aplicarse.
Como bien se recoge en la Opinión del Tribunal, así como en la Opinión disidente de la Juez Asociada Señora Rodríguez Rodríguez, la controversia ante nuestra conside-ración surge a raíz de múltiples expresiones —desacerta-das, destempladas, insensibles e indecorosas— realizadas por Colón Colón en la red social Facebook. Concretamente, Colón Colón publicó en su página personal de Facebook lo siguiente:(2)

Comentarios sobre asuntos del tribunal

1. Comentario de 1 de septiembre de 2011: “Una señora me dice: ‘No he podido pagar la renta porque a mi marido le dieron lay oss’. Y yo en mi mente: Ay chus!”. Querella, pág. 5.
2. Comentario de 6 de septiembre de 2011: “Que bonita esta querella que me han traido [sic]!”. íd,, pág. 4. Junto al comentario, el juez Colón Colón publicó dos fotografías que parecen ser porciones de una querella manuscrita.
3. Comentario de 19 de septiembre de 2011: “Esta se-ñora me ha dicho hoy que su hijo padece de esquizofrenia, pero anenoide. Diiitoooo íd., pág. 5.
4. Comentario de 8 de octubre de 2011: “Sigo acordán-dome de cosas: Hace algún tiempo, un señor se excuso [sic] porque no pudo compadecer al tribunal. Yo le contesté que no había ningún problema que el tribunal estaba de lo más bien, pero que gracias por preocuparse. Lolll”. íd., págs. 4-5.
5. Comentario de 12 de enero de 2012: “Así [sic] mismo como lo lee: esta persona presentó una querella porque le vendieron un carro sin batería y sin valvete”. En otro co-*788mentario relacionado con la misma querella, indicó: “A lo mejor tenía la vonga Id., pág. 4.
6. Comentario sin fecha de publicación: “Entonces, la peticionaria de la orden de protección, al llenar el encasi-llado donde se describe el tipo de relación que sostenía con el peticionado, esto fue lo que escribió”. Junto con el co-mentario aparece una fotografía que parece ser un formu-lario de orden de protección de la OAT. En el encasillado del formulario donde se indicaba “otra”, la persona escri-bió: “me endrogue [sic]”. Id., pág. 4.
Como si ello fuera poco, Colón Colón también publicó en las redes sociales unos comentarios y unas fotos alusivas a su frecuente consumo de bebidas alcohólicas:

Fotografías y comentarios alusivos a su frecuente consumo de alcohol

1. Comentario de 21 de agosto de 2011: “Gente, dense [sic] prisa, que dentro de una hora el gobernador anun-ciará si decreta la ley seca. A correr se ha dichooooooü!” Querella, pág. 6.
2. Comentario de 21 de agosto de 2011: “Bueno, creo que ya tengo todo lo que me hacia [sic] falta para Irene”. Junto con el anuncio colocó una fotografía de dos botellas de whisky Dewar’s White Label. Otra persona comentó: “[T]remendo HONORABLE, la tormenta no la sentiraaaaa [sic]. La azúcar [sic] hace daño [sic] al ron, y el listerine para q[ue] el martes no se le nota ... la tormenta [...] ”. Id., pág. 6.
3. Comentario de 6 de enero de 2012: “Con el permiso de tods, voy a prepararme un trago”. íd.
4. Fotografía de 15 de julio de 2012: Aparece Colón Co-lón con un trago en la mano. Uno de los comentarios a dicha foto indica: “Me encanta parece que vas a beber y no a apagar la vela ... eso sería taaan tu ...”. Id., pág. 5.
5. Comentario de 22 de agosto de 2012: “Como de cos-tumbre, tengo todo lo necesario para la tormenta”. Id. El *789querellado incluyó una fotografía de una botella de whisky Dewar’s White Label y algunos comestibles.
6. Comentario de 13 de octubre de 2013: “ ‘Bueno, yo estoy medio litro, perdón, medio listo para la tormenta e incluyó una foto de una botella del whisky Dewar’s White Label”. íd.
No conforme con lo anterior, Colón Colón publicó, ade-más, múltiples comentarios de burla a la prensa del País, así como fotos y los siguientes comentarios con connotación sexual:

Comentarios con alta connotación sexual

1. Comentario de 21 de junio de 2011: El querellado pu-blicó una foto de una perra con las patas posteriores abier-tas y comentó: “No, no está muerta. Es mi perra Blanki del tribunal y a veces duerme asi [sic]. Es toda una perra!” Querella, pág. 6.
2. Comentario de 18 de enero de 2012: “Y ese titular que escuché: ‘Suiza derrama leche en quebrada de Puerto Nuevo’? Qué cosa más sugestiva!!!” íd.
3. Comentario de 31 de enero de 2012: Sobre una fotogra-fía de varios perros que parecen estar copulando, Colón Co-lón comentó: “Mis adorados perros del tribunal, jugando ... Btw, la blanca y la negra son perras ...”. íd.
Así las cosas, a raíz de las expresiones aludidas y previo a los procedimientos de rigor, el 12 de diciembre de 2014 la Oficina de Administración de los Tribunales (OAT) pre-sentó una Querella contra Colón Colón. En ésta se le im-putaron los cargos siguientes:
[Primer cargo:] El Querellado lesionó la imagen de la Rama Judicial y socavó la integridad, el respeto y la confianza que debe tener el pueblo en la Judicatura, deshonrando el cargo judicial, al colocar comentarios, anuncios y mensajes en su página de Facebook burlándose de ciudadanos y ciudadanas que habían comparecido ante él y haciendo referencia a asun-tos que estaban o estuvieron ante su consideración, inclu-yendo o colocando en dicha página de Facebook copia de partes *790o porciones de documentos judiciales, además de mostrar im-prudencia y falta de sensibilidad. Al así hacerlo, el Querellado infringió los Cánones 2, 8, 19 y 23 de Ética Judicial.
[Segundo cargo:] El Querellado lesionó la imagen de la Rama Judicial y socavó la integridad, el respeto y la confianza que debe tener el pueblo en la Judicatura, al colocar comentarios, anuncios y mensajes en su página de Facebook relacionados o haciendo referencia a bebidas alcohólicas, críticas a la prensa y al modo de la redacción de noticias, burlas de la manera de expresarse de ciudadanos que habían comparecido ante él, alusión a animales en posiciones de copulación y referencias políticas. Al así hacerlo, el Querellado infringió los Cánones 2, 8, 19 y 23 de Ética Judicial.
[Tercer cargo:] El Querellado no observó su deber de compor-tarse de acuerdo a las más altas normas de respeto, decoro, solemnidad y dignidad requeridas a los miembros de la Judi-catura en su página de Facebook, violentando su deber y res-ponsabilidad de exhibir un comportamiento ejemplar en todo momento, tanto en su vida profesional, como en su vida privada. De esa forma, infringió los Cánones 2, 8, [1]9 y 23 de Ética Judicial. Querella, págs. 11-12.
En síntesis, y luego de varios incidentes procesales que no es necesario pormenorizar aquí —los cuales se recogen de manera íntegra en la Opinión del Tribunal — , la Comi-sión de Disciplina Judicial concluyó que Colón Colón pu-blicó comentarios o fotografías, o ambas, que por su natu-raleza constituyen una violación a los Cánones 2, 8,19 y 23 de Ética Judicial, supra. A raíz de ello, la referida Comi-sión recomendó la destitución del cargo de Juez Municipal como medida disciplinaria que se debe imponer al querellado. Lamentablemente, dicha recomendación no fue acogida por una mayoría de este Tribunal, la cual optó por imponer la laxa sanción de tres meses de suspensión. No estamos de acuerdo.
Contrario a lo resuelto por una mayoría de este Tribunal, coincidimos con la Comisión de Disciplina Judicial en cuanto a que la destitución de Colón Colón de su cargo de Juez Municipal es el correcto curso de acción a seguir en el presente caso. Nos explicamos.
*791J — ! H-Í
Como es sabido, en virtud del Artículo V, Sección 11, de la Constitución del Estado Libre Asociado de Puerto Rico, Const. ELA, LPRA, Tomo 1, este Tribunal posee autoridad exclusiva para atender los procedimientos disciplinarios relacionados con los jueces y las juezas del Tribunal de Primera Instancia y del Tribunal de Apelaciones. En con-formidad con dicha autoridad, hace ya más de medio siglo aprobamos —por primera vez— los Cánones de Ética Judicial e impusimos ciertos deberes mínimos que los jueces y las juezas deben cumplir para promover la confianza de la ciudadanía en nuestro sistema judicial y para garanti-zar que su trabajo sea consecuente con los más altos están-dares éticos. In re Quiñones Artau, 193 DPR 356 (2015); In re Sierra Enriquez, 185 DPR 830, 850 (2012); In re Claverol Siaca, 175 DPR 177, 188 (2009). En estos cánones se obligó a los jueces y a las juezas al compromiso y respon-sabilidad de imponerse “ciertas restricciones a su conducta, tanto en el ejercicio de sus funciones propiamente judicia-les, como en sus demás actividades, ya sean personales o profesionales”. (Énfasis suplido). Preámbulo de los Cánones de Ética Judicial, 4 LPRA Ap. IV-B. Véanse: In re Acevedo Hernández, 194 DPR 344 (2015); In re Berrios Jimé-nez, 180 DPR 474 (2010); In re Nevárez Zavala, 123 DPR 511, 524 (1989).
En ese sentido, y en lo pertinente a la controversia que nos ocupa, el Canon 2 de Ética Judicial dispone que u[l]as juezas y los jueces ejemplificarán la independencia judicial, tanto en sus aspectos individuales como institucionales”. (Énfasis nuestro). 4 LPRA Ap. IV-B. Al respecto, hemos re-iterado que “[e]l juez o la jueza debe ser imparcial, por ello debe despojarse de todo vínculo que pueda arrojar dudas sobre su capacidad para adjudicar la controversia”. (Énfa-sis nuestro). In re Acevedo Hernández, supra, pág. 367. *792Véanse: In re Grau Acosta, 172 DPR 159, 171 (2007); In re Martínez González, 151 DPR 519, 527 (2000).
Por su parte, el Canon 8 de Ética Judicial establece que
[p]ara el cabal desempeño de sus funciones, las juezas y los jueces serán laboriosas y laboriosos, prudentes, serenos e imparciales. Realizarán sus funciones judiciales de forma in-dependiente, partiendo de una comprensión cuidadosa y cons-ciente de la ley, libre de cualquier influencia ajena, de instiga-ciones, presiones, amenazas o interferencias, ya sean directas o indirectas, provenientes de cualquier fuente o por cualquier razón. Enmarcarán sus funciones adjudicativas en el estudio del Derecho y en la diligencia orientada hacia el empeño de descubrir los hechos esenciales de cada controversia.
La conducta de las juezas y de los jueces ha de excluir la posible apariencia de que son susceptibles de actuar por in-fluencias de personas, grupos, partidos políticos o institucio-nes religiosas, por el clamor público, por consideraciones de popularidad o notoriedad, o por motivaciones impropias. (Én-fasis nuestro). 4 LPRAAp. IV-B.
Sabido es que el Tribunal Supremo ha interpretado este Canon 8 en el sentido de que proscribe que la figura de los jueces y las juezas sea utilizada indebidamente dentro o fuera del tribunal. In re Quiñones Artau, supra; In re Scherrer Caillet-Bois, 162 DPR 842, 860 (2004); In re Cruz Aponte, 159 DPR 170, 180 (2003).
Por otra parte, el Canon 19 de Ética Judicial traza la prohibición de que los jueces y las juezas realicen declara-ciones públicas sobre ciertos asuntos, al disponer que u[l]as juezas y los jueces no harán declaraciones públicas sobre asuntos que estén sometidos ante su consideración, ni expli-carán la razón de sus actuaciones”. (Énfasis nuestro). 4 LPRAAp. IV-B.
Por último, el Canon 23 de Ética Judicial precisa cómo debe ser la conducta pública de las juezas y los jueces:
Las juezas y los jueces se comportarán públicamente de ma-nera que sus actuaciones no provoquen dudas sobre su capa-cidad para adjudicar imparcialmente las controversias judiciales [,] no deshonren el cargo judicial y no interfieran con el cabal desempeño de sus funciones judiciales. (Énfasis nuestro). 4 LPRAAp. IV-B.
*793Según hemos expresado, este Canon 23 “requiere que el comportamiento en público de los jueces y las juezas no ponga en duda su capacidad para ejercer su junción adju-dicativa de forma imparcial”. (Énfasis nuestro). In re Acevedo Hernández, supra, pág. 367. Véase In re Quiñones Artau, supra, pág. 383. Véase, además, In re Aprobación Cánones Ética 2005, 164 DPR 403 (2005); R.J. Torres Torres, Cánones de Ética Judicial de Puerto Rico, 9 Forum 7, 8 y 22 (1993), citado en In re Quiñones Artau, supra, pág. 381. Es decir, que el comportamiento tanto dentro como fuera del tribunal debe ser de respeto y de enaltecimiento del cargo judicial. In re Aprobación Cánones Ética 2005, supra, pág. 445.
Cónsono con lo anterior, y con la autoridad constitucio-nal de este Tribunal para disciplinar a los jueces y las jue-zas, la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, Ley Núm. 201-2003 (4 LPRA see. 24 et seq.), dispone en su Art. 6.002 las medidas disciplinarias a las que se exponen al incurrir en violaciones a los Cáno-nes de Ética Profesional, entre otras. 4 LPRA sec. 25j. En-tre dichas medidas se encuentran la destitución del cargo, la suspensión de empleo y sueldo, y las limitaciones al ejer-cicio de la abogacía. íd.
De igual forma, y en aras de instrumentalizar lo antes dicho, se aprobaron las Reglas de Disciplina Judicial, 4 LPRAAp. XV-B, las cuales establecen el proceso de acción disciplinaria contra los jueces y las juezas. En apretada síntesis, el referido proceso, tal y como sucedió en el caso de autos, inicia con la presentación de una queja juramen-tada ante la Oficina de Asuntos Legales de la OAT o a iniciativa del Juez o la Jueza Presidenta, del Juez o la Jueza Asociada, o del Director Administrativo o la Direc-tora Administrativa de la OAT. Posteriormente, de ser ne-cesario, se realiza una investigación y un informe que eva-luará la Comisión de Disciplina Judicial, la cual determinará la existencia o ausencia de causa probable *794para presentar una querella. Acto seguido, se inicia el des-cubrimiento de prueba y se celebra una vista evidenciaria, Finalmente, luego de dicha vista, la Comisión debe emitir un informe con su recomendación. Una vez esta recomen-dación advenga final, el caso queda sometido para su adju-dicación por parte de este Tribunal. 4 LPRA Ap. XV-B, Rs. 8,13, 21 y 30. Es, precisamente, a la luz del marco jurídico antes expuesto que procedemos a atender las controversias ante nos.
Ahora bien, antes de disponer de tales controversias —y no empece a los hechos antes reseñados — , es menester señalar que nuestros ciudadanos y nuestras ciudadanas pueden tener la certeza de que cuentan con una Rama Judicial compuesta por jueces y juezas verticales, con integri-dad e independencia de criterio. Han sido pocos los jueces y pocas las juezas que —como Colón Colón— le han faltado a la confianza que el País ha depositado en ellos y ellas. Contra esos hemos sido, y continuaremos siendo, implacables. A esa responsabilidad no abdicaremos.
I — I HH HH
Aclarado lo anterior, como muy bien se recoge en la Opi-nión del Tribunal y según surge de la propia contestación a la querella presentada por Colón Colón, en el presente caso no existe controversia en cuanto a que este juez, en efecto, publicó los aludidos comentarios y las fotos en su página pública de Facebook. Así lo concluyó la Comisión de Disci-plina Judicial en sus determinaciones de hechos, las cuales este Tribunal no alteró ante la ausencia de parcialidad, prejuicio o error manifiesto. Véase, a modo de ejemplo, In re Santiago Concepción, 189 DPR 378, 409 (2013).
Tampoco albergamos duda de que la conducta de Colón Colón, tal y como lo resolvió una mayoría de este Tribunal, en efecto constituye una crasa violación de lo dispuesto en los Cánones 2, 8, 19 y 23 de Ética Judicial, supra. En este *795sentido, a grandes rasgos, coincidimos con lo resuelto por una mayoría del Tribunal.
Ahora bien, a pesar de reconocer que la conducta del querellado tuvo el efecto de “socavar el respeto y la con-fianza de la ciudadanía en la Rama Judicial” y que “es esa confianza la que nutre la independencia judicial y, a su vez, legitima el andamiaje en el cual se edifica la función judicial propiamente” (énfasis nuestro)(3), una mayoría de este Tribunal —en forma atropellada y sin aparente justifica-ción para ello— opta por alejarse de la recomendación emi-tida por la Comisión de Disciplina Judicial y procede a san-cionar a Colón Colón con tan solo una mera suspensión por un período de tres meses. Ajuicio de la mayoría, y en lo que respecta particularmente a la sanción impuesta, no se po-día proceder de otra forma, pues —en esencia— entienden que se trata aquí de un asunto novel, a saber, “las impli-caciones éticas que podrían suscitarse como resultado del uso de las redes sociales por un magistrado, en particular, la red social Facebook”. (Énfasis nuestro).(4) No comparti-mos dicha apreciación y es ahí, precisamente, donde nos vemos en la obligación de disentir. Dos son las razones principales que nos mueven a ello.
En primer lugar, el intento de la mayoría de este Tribunal de disfrazar las controversias ante nos como un asunto novel, para de ese modo pretender justificar su laxo proce-der en contra de Colón Colón, no encuentra apoyo en la jurisprudencia citada. No olvidemos que el medio a través del cual Colón Colón publicó las expresiones objeto del pre-sente proceso disciplinario es inmaterial. Como sabemos, bien pudo Colón Colón haberlas realizado en un periódico, en una revista, en un programa de televisión o en cual-quier otro medio de comunicación, y el resultado sería el mismo. Y es que la conducta bajo análisis no es el uso de una red social sin más, sino el acto de deliberadamente *796publicar expresiones impropias e indecorosas, algunas de ellas como una burla hacia ciudadanos y ciudadanas quie-nes, en el intento de reivindicar sus derechos, depositaron su confianza en nuestro sistema judicial y acudieron a la sala presidida por Colón Colón. Así pues, nuestra función no es pasar juicio sobre el foro en el cual se realiza deter-minada conducta, sino pasar juicio sobre la conducta en sí.
En segundo lugar, es menester señalar que la jurispru-dencia citada por la mayoría, como fundamento para su proceder, dista mucho de lo ocurrido en el presente caso. Un minucioso análisis de los casos citados en la Opinión del Tribunal revela que la conducta desplegada por los jue-ces y las juezas que en aquellas ocasiones fueron censura-dos —y no destituidos por este Tribunal— no fue una con-ducta que, similar a la de autos, atentara, ofendiera o estuviese dirigida a las personas que día a día acuden a nuestros tribunales en busca de justicia. Se trataba allí, más bien, de conductas desplegadas por nuestros jueces y nuestras juezas en contra de miembros de la abogacía u otras personas funcionarías del Tribunal, que tienen cierto conocimiento de la manera como se manejan los procesos en los tribunales y de las normas que los gobiernan.
La conducta juzgada en los casos que analiza el Tribunal tampoco fue difundida —como en el presente caso— a través de una red social (Facebook), dando pie a que un infinito número de personas tuviesen acceso a ésta y par-ticipasen también de la conducta desacertada, destem-plada, insensible e indecorosa desplegada por Colón Colón. En ese sentido, el daño ocasionado por Colón Colón resulta contundente e irreversible.
IV
Establecido lo anterior, opinamos que estamos ante un caso que concretamente ejemplifica el escenario donde, sin temor a equivocarnos, debería proceder la destitución de *797un juez o una jueza de su cargo. Con su conducta y a través de sus desacertadas, destempladas, insensibles e indecoro-sas expresiones, Colón Colón ha demostrado que carece de las cualidades que demuestren su idoneidad de carácter para ejercer el cargo de juez. Al haber sido incapaz de pre-ver las ramificaciones éticas que acarrearían sus publica-ciones en la red social Facebook, como mínimo, Colón Co-lón ha demostrado carecer del sentido común, la sensibilidad, la empatia, el respeto, la sobriedad y la dig-nidad que debe poseer toda aquella persona que tiene el privilegio de vestir una toga. Dicha conducta, por sí sola, merece que este Tribunal ordene la destitución inmediata de Colón Colón de su cargo de juez municipal. No olvide-mos que “[la] toga no es por sí sola una calidad, y cuando no hay calidades verdaderas debajo de ella, se reduce a un disfraz irrisorio”. A. Ossorio y Gallardo, El alma de la toga, Ira ed., San Bernandino CA, [s. Ed.], 2016, págs. 159-160.
No empece a lo anterior, una mayoría de este Tribunal parece reservar la sanción de la destitución de un juez o una jueza de su cargo únicamente a conductas tipificadas como delito o constitutivas de un abuso desmedido del po-der judicial. Por ejemplo, en la Opinión del Tribunal se citan varios casos en los que se destituyeron de sus cargos a los jueces y las juezas querelladas por cometer asesinato en primer grado, consumir sustancias controladas, incurrir en conducta constitutiva de hostigamiento sexual, violen-cia doméstica y agresión, entre otros actos.(5) Por supuesto, coincido con que dichas conductas son tan reprochables que ameritan la destitución de un compañero juez o com-pañera jueza.
Sin embargo, para quien suscribe, constituye también una grave ofensa a nuestra Institución el que, de forma desacertada, destemplada, insensible e indecorosa, se le falte el respeto o se hiera a los seres humanos que los jue-ces y las juezas estamos llamados a servir. Es decir, esos *798seres humanos que día a día acuden a nuestros tribunales con la confianza de que, sin importar el resultado al que se llegue, al momento de adjudicar el particular drama hu-mano que enfrentan, serán tratados con el mayor respeto. Ello independientemente de su raza, color, sexo, origen o condición social, ideas políticas o religiosas, orientación sexual o identidad de género y, en lo que respecta a este caso, de su nivel de escolaridad.
Al enfrentarnos a violaciones éticas como las que hoy atendemos, el tratadista Rodolfo Luis Vigo, en su obra Ética y responsabilidad judicial, Ira ed., Santa Fe, Ed. Ru-binzal-Culzoni, 2007, pág. 215, argumenta a favor de la destitución del cargo de juez, pues “estamos en el campo de la responsabilidad política,” —es decir, la responsabilidad que surge en virtud del poder constitucional otorgado por el Pueblo al Poder Judicial— “y no de una responsabilidad estrictamente penal y, en consecuencia, basta con que la sociedad política que ha otorgado esa autoridad [...] esté convencida de que no puede conservarla (Enfasis nuestro).
Es, precisamente, por la naturaleza intrínseca del campo de la ética, que la actuación de Colón Colón no tenía que encontrarse tipificada como delito en nuestro Código Penal para que ameritase la destitución de su cargo. “Basta la presencia de un funcionario que significativa-mente incumpla sus deberes, para que se habilite su remo-ción atendiendo al perjuicio real o eventual que ese mal desempeño produce sobre el bienestar de la comunidad, y ello al margen de que ese incumplimiento sea voluntario o involuntario, con o sin provecho propio”, (Enfasis nuestro). Vigo, op, cit., pág. 211. Y es que la conducta de Colón Colón, reprochable por demás, constituye una violación a la esen-cia misma de nuestra labor como jueces y juezas, y, por lo tanto, a los pilares de nuestra Institución. Institución que, a fin de cuentas, emana de la voluntad de los propios ciu-dadanos y ciudadanas cuya dignidad Colón Colón degradó sin piedad ni compasión.
*799En palabras del ex Juez Asociado de este Tribunal, Se-ñor Antonio Negrón García, expresadas con una sutileza particular en In re Berríos Jiménez, supra, pág. 478, soste-nemos:
“[é\l buen juez, pues, evita toda conducta que mine la confianza pública en la neutralidad del Poder Judicial. Sabe que la sus-picacia es el elemento corrosivo más dañino y difícil de subsanar de la estabilidad, convivencia y paz social. Descubre a tiempo que la metamorfosis del abogado al jurista se produce y se con-suma no sólo con la opinión correcta en derecho o el discurso académico, sino engalanada en una ejemplar conducta de moral, neutralidad y dignidad judicial”. (Énfasis nuestro).
En fin, basta emplear el sentido común para concluir que Colón Colón, al burlarse de ciudadanos y ciudadanas que acuden a los tribunales del País a vindicar sus dere-chos, y al publicar comentarios y fotografías sobre asuntos ante su consideración, deshonró y desprestigió el cargo judicial que ostenta. Como si ello fuera poco, lesionó la ima-gen de la Rama Judicial de la que forma parte y violó la confianza depositada en él. Tengamos presente que la con-fianza otorgada por el Pueblo en el sistema de justicia re-quiere que los jueces y las juezas actúen correctamente y conforme a los más altos niveles de principios morales. Véanse: In re Quiñones Capacetti, 195 DPR 281 (2016); In re Quiñones Artau, supra, pág. 376; In re Hon. Maldonado Torres, 152 DPR 858, 867 (2000).
Como bien se reconoce en la Opinión que hoy emite este Tribunal, los comentarios publicados en Facebook por Co-lón Colón resultan “de mofa, imprudentes y carentes de sensibilidad” y tuvieron el devastador efecto de “ultraja[r] la independencia judicial que todo magistrado y toda ma-gistrado tiene el deber de ejemplificar, tanto dentro como fuera del estrado”. (Énfasis nuestro).(6) Sin duda alguna, las actuaciones de Colón Colón levantan serios cuestiona-*800mientos sobre su temperamento judicial, pues evidente-mente carece de sentido común, respeto, tolerancia, com-pasión, amplitud de mente, tacto y paciencia. Como si ello fuera poco, muestra grave prejuicio contra uno de los sec-tores más vulnerables de nuestra sociedad. La conducta de Colón Colón es muestra patente de su abstracción de la sociedad en que vive, defecto que lo torna incapaz para ejer-cer sus prerrogativas judiciales.
Recordemos que de los jueces y las juezas “se espera un dominio adicional sobre las reacciones normales humanas”. (Énfasis nuestro). Pueblo v. Baigés Chapel, 103 DPR 856, 863 (1975) (Opinión concurrente). Resulta evi-dente que Colón Colón carece de ese “dominio”, también denominado por Ossorio y Gallardo como “freno”:
[.L]a toga, como todos los atributos profesionales, tiene, para el que la lleva, dos significados: freno e ilusión [...] Es freno, por-que cohíbe la libertad en lo que pudiera tener de licenciosa. La conversación innecesaria con gentes ruines, la palabra grosera, el gesto innoble, el impulso iracundo, la propensión a la vio-lencia quedan encadenados, ya que no extinguidos, por imperio del traje talar. [...] [L\a toga es uno de los pocos recordatorios de que constituimos clase y de que en los estrados no está sola nuestra personalidad, acaso indomable, sino también la digni-dad colectiva de todos nuestros compañeros, depositadas en nuestras manos en aquel minuto. Ossorio y Gallardo, op. cit, págs. 158-159.
Esa es la toga que estamos llamados a proteger; esa es la toga que estamos llamados a vindicar.
V
En fin, una mayoría de este Tribunal, amparándose en su amplio grado de discreción para sancionar a Colón Colón, escogió el camino fácil y fue laxo en su función evaluadora. Al imponer una sanción de tan solo tres meses de suspen-sión, dicha mayoría ha decidido cargar por los próximos seis años —término aproximado en que vence su nombramiento *801como Juez Municipal— con lo que Colón Colón representa, según hemos ya expresado, para la Rama Judicial.
La consciencia me impide avalar con mi voto tal proceder. La reiterada política institucional de cero tole-rancia a toda conducta que pueda lacerar la confianza de la ciudadanía en el sistema de justicia justifica la destitución propuesta. Es momento de hacer valer esta política. La más severa de las faltas merece la más severa sanción.
Como bien señala el tratadista y juez, Hon. Sigfrido Stei-del Figueroa, en su artículo Etica de los jueces: apuntes so-bre su objeto y metodología, Revista Ethos, Oficina de Ética Gubernamental de Puerto Rico, Vol. VI, 2009, págs. 217-218:(7)
[l]a legitimidad de las instituciones públicas supone, entre otras cosas, una dosis significativa de confianza de parte de la ciudadanía. Esa confianza no surge espontáneamente. Es re-sultado de la confluencia de varios factores, entre los cuales la idoneidad de quienes ejercen los cargos públicos es un ele-mento indispensable. [...] [L]a aptitud profesional, si bien es un elemento importante, es una condición necesaria, pero no suficiente para considerar a una persona como idónea para ejercer un cargo. La confianza es también fruto de la idonei-dad de carácter, entendida esta como el conjunto de cualidades personales, al margen de la preparación profesional, que tiene el funcionario y que afectan o pueden afectar el desempeño de su cargo.
Es, pues, por todo lo anterior que disentimos del lamentable proceder de una mayoría de este Tribunal. En conse-cuencia, ordenaríamos la destitución inmediata de Colón Colón de su cargo de Juez Municipal.

 A. Ossorio y Gallardo, El alma de la toga, San Bernandino, California, [s. Ed.], 2016, págs. 159-160.


 Ello surge de la investigación realizada por la Oficina de Asuntos Legales de la Oficina de Administración de los Tribunales.


 Opinión del Tribunal, pág. 745.


 Opinión del Tribunal, pág. 731.


 Véase Opinión del Tribunal, págs. 749-751.


 Opinión del Tribunal, pág. 745.


 Disponible en: http://issuu.com/eticagubernamental/docs/ethos_vi/17 (última visita, 29 de agosto de 2016)